UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X   For Online Publication Only
EDISON MAITLAND and YVONNE
MAITLAND,
                             Pro se Plaintiffs,
          -against-                                             ORDER
                                                                15-CV-5845 (JMA) (AKT)
LISA FISHBEIN, ROBERT FISHBEIN, and JP
MORGAN & CHASE BANK,
                              Defendants.
------------------------------------------------------------X

AZRACK, United States District Judge:
         Plaintiffs Edison Maitland and Yvonne Maitland (“Plaintiffs”) commenced this action on

October 10, 2015 against defendants Lisa Fishbein, Robert Fishbein, and JP Morgan & Chase

Bank (collectively, “Defendants”). (ECF No. 1.) On February 26, 2016, Plaintiffs filed an

amended complaint. (ECF No. 30.) Defendants subsequently filed separate motions to dismiss

the amended complaint. (ECF No. 44, 45.) On October 17, 2016, both motions to dismiss were

referred to Magistrate Judge A. Kathleen Tomlinson for a Report and Recommendation (“R&R”).

On March 16, 2017, the Court adopted Judge Tomlinson’s R&R, which recommended that

Plaintiffs’ amended complaint be dismissed for failure to state a federal cause of action and that

the Court decline to exercise supplemental jurisdiction over Plaintiffs’ state law claims. (ECF No.

53.)

         The U.S. Court of Appeals for the Second Circuit affirmed this Court’s judgment with

respect to Plaintiffs’ federal claims, vacated the judgement with respect to Plaintiffs’ state law

claims, and remanded the case for further proceedings to determine whether Plaintiffs’ amended

complaint pleads any claim(s) arising under New York law. (ECF No. 59.) On June 12, 2018, the

Court again referred Defendants’ motions to dismiss to Judge Tomlinson for a R&R addressing
Plaintiffs’ state law claims pursuant to the Second Circuit’s Order.

         On March 7, 2019, Judge Tomlinson issued a R&R recommending that (1) Defendants’

motions to dismiss Plaintiffs’ amended complaint be granted, (2) Plaintiffs’ motion for sanctions

be denied, and (3) the amended complaint be dismissed. (ECF No. 78.) On March 11, 2019,

Plaintiffs filed objections to Judge Tomlinson’s R&R. (ECF Nos. 80, 81.) Plaintiffs also moved

to file a second amended complaint. (ECF No. 82.) Having reviewed the entire record and

applicable law, I adopt Judge Tomlinson’s R&R in its entirety.

         In reviewing a magistrate judge’s R&R, the Court must “make a de novo determination of

those portions of the report or . . . recommendations to which objection[s][are] made.” 28 U.S.C.

§ 636(b)(1)(C); see Brown v. Ebert, No. 05-CV-5579, 2006 WL 3851152, at *2 (S.D.N.Y. Dec.

29, 2006). The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Those portions of

an R&R to which there is no specific reasoned objection are reviewed for clear error. See Pall

Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

         I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Tomlinson’s R&R and adopt it as the opinion of this Court. Accordingly, the

Defendants’ motions to dismiss are GRANTED as to Plaintiffs’ state law claims, Plaintiffs’ motion

for sanctions is DENIED, and the amended complaint is DISMISSED with prejudice. 1

         Plaintiffs also filed a letter motion requesting to file a second amended complaint. (ECF

No. 82.) Leave to amend should be “freely give[n] . . . when justice so requires,” Fed. R. Civ. P.

15(a)(2), but “should generally be denied in instances of futility, undue delay, bad faith or dilatory



1
 The Court also denies Plaintiffs’ request for “a new venue” and reassignment of this case to another judge “due [to]
Defendant[s] failure to follow the [Federal Rules of Civil Procedure,] which [the] Court failed to take any action
against” Defendants and their attorney. (See ECF No. 81, p. 3.)

                                                         2
motive, repeated failure to cure deficiencies by amendments previously allowed, or undue

prejudice to the non-moving party.” Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126

(2d Cir. 2008).    Plaintiffs have already amended their complaint and, based on Plaintiffs’

submission, another amendment would be futile as there is no indication that it would result in the

addition of a plausible claim. Thus, Plaintiffs’ motion to file a second amended complaint is

DENIED.

       The Clerk of the Court is respectfully directed to close this case and mail a copy of this

Order to the pro se Plaintiffs.

SO ORDERED.
Dated: March 22, 2019
Central Islip, New York
                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                3
